
	

114 SRES 338 ATS: Congratulating Towson University on the 150th anniversary of the founding of the university.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 338
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Cardin (for himself and Ms. Mikulski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Towson University on the 150th anniversary of the founding of the university.
	
	
 Whereas, on January 15, 2016, Towson University, located in Towson, Maryland, celebrates the founding of the university on January 15, 1866;
 Whereas Article VIII, section 1 of the Constitution of Maryland, adopted in convention in 1864, called for a uniform system of free public schools for the State of Maryland;
 Whereas, in 1865, the General Assembly of Maryland (referred to in this preamble as the General Assembly) created the State Normal School, which would become Towson University;
 Whereas, on January 15, 1866, the State Normal School opened in the Red Men’s Hall, located at 24 North Paca Street, in Baltimore, Maryland;
 Whereas, in 1875, a law was enacted to authorize construction of a new building for the State Normal School, known as the Carrollton Building;
 Whereas the Carrollton Building was erected in West Baltimore at the corner of Lafayette Avenue and Carrollton Avenue;
 Whereas the State Normal School remained in the Carrollton Building for almost 40 years; Whereas, on June 10, 1910, the General Assembly enacted a law to create the Maryland State Normal School Building Commission, which was responsible for—
 (1)selecting a new site for the State Normal School; and
 (2)preparing plans and estimates for the construction of new buildings; Whereas, in April of 1912, the General Assembly enacted a law to authorize a $600,000 bond for the purchase of a new site for the State Normal School;
 Whereas, in August of 1912, the Maryland State Normal School Building Commission selected the new site for the State Normal School in Towson, Maryland, where Towson University is located as of the date of adoption of this resolution;
 Whereas the new campus of the State Normal School was constructed on 88 acres of farmland and included 3 buildings, which were known as—
 (1)the Administration Building (known on the date of adoption of this resolution as Stephens Hall); (2)Newell Hall; and
 (3)the Power Plant; Whereas, on September 15, 1915, the doors of the State Normal School were opened for more than 300 students at its new location in Towson, Maryland;
 Whereas, in June of 1935, the name of the State Normal School was changed to the State Teachers College at Towson (referred to in this preamble as the State Teachers College);
 Whereas the name of the State Normal School was changed to the State Teachers College because, in 1935, the General Assembly enacted a law to require teachers to earn a 4-year baccalaureate degree, rather than requiring teachers to earn a 2-year certificate;
 Whereas, in 1936, the State Teachers College met standards of accreditation set forth by— (1)the American Association of Teachers Colleges; and
 (2)the American Council on Education;
 Whereas the Governor of Maryland, Theodore McKeldin, submitted a capital improvement budget of $1,172,500 for the State Teachers College—
 (1)to construct buildings; and (2)to acquire 40 acres;
 Whereas, in 1963, the State of Maryland— (1)made the State Teachers College a liberal arts college; and
 (2)changed the name of the State Teachers College to Towson State College; Whereas, from 1960 through 1970, Towson State College carried out a construction program funded by more than $35,000,000 in Federal and State funds, which necessitated the purchase of land and construction of new buildings;
 Whereas, on July 1, 1976, the name of Towson State College was changed to Towson State University; Whereas, in 1988, higher education in Maryland was restructured to consolidate the State College and University System, of which Towson State University was a part, within the University System of Maryland;
 Whereas, in 1996, U.S. News & World Report ranked Towson State University in categories for institutions in the North— (1)second in the Most Efficient Schools category; and
 (2)fourth in the Best Sticker Price category; Whereas, in 1997, after years of discussion and debate, the name of Towson State University changed to Towson University, which was considered a step that would—
 (1)elevate Towson University in the minds of individuals; and (2)allow Towson University to develop an identity while remaining in the University System of Maryland;
 Whereas, in 1998, U.S. News & World Report ranked Towson University among the top 10 public institutions in the North;
 Whereas, between January 1, 2000, and the date of adoption of this resolution, 14 new structures were constructed on the campus of Towson University;
 Whereas, in 2001, Towson University joined the Colonial Athletic Association, which is a collegiate conference affiliated with the National Collegiate Athletic Association (commonly known as the NCAA);
 Whereas Towson University has 19 Division I athletic teams;
 Whereas, in 2003, the name of Minnegan Stadium at Towson University was changed to Johnny Unitas Stadium in honor of former Baltimore Colts quarterback, Johnny Unitas;
 Whereas, in 2013, Towson University in Northeastern Maryland opened, which allows a student of Harford Community College or Cecil College to complete a 4-year degree in any of 6 programs;
 Whereas the National Security Agency and the Department of Homeland Security designated Towson University as a National Center of Academic Excellence in Information Assurance and Cyber Defense;
 Whereas the College of Education at Towson University is the oldest, largest, and preeminent producer of teachers in the State of Maryland;
 Whereas an economic impact study entitled Towson University's Economic Impact, published in 2015, found that Towson University had a $139,400,000,000 total economic impact on the economy of the State of Maryland between 1866 and 2014;
 Whereas Towson University evolved from the State Normal School with 11 students to 1 of the largest universities in Maryland, comprised of 6 distinct colleges with a total enrollment of more than 22,000 students; and
 Whereas the sustained commitment of Towson University to teacher education and workforce development has made Towson University—
 (1)a driving force for the economy of Maryland; and
 (2)a positive influence on the lives of graduates of Towson University and students of graduates of Towson University: Now, therefore, be it
	
 That the Senate— (1)congratulates Towson University on the 150th anniversary of the founding of the university;
 (2)recognizes the achievements of the administrators, professors, students, and staff of Towson University, who have contributed to the success of Towson University; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the president of Towson University; and (B)the interim provost and vice president for academic affairs of Towson University.
				
